Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 September 2022 has been entered.
 	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. 
  
DETAILED ACTION
Claims 1-29 are currently pending and under examination herein.
Claims 1-29 are rejected.

Response to Amendment
The amendment filed on 2 September 2022 has been entered. 
Amendment of the title is acknowledged.  

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/562,859 filed 25 September 2017 and parent application 16/141,569 filed 25 September 2018. 

Specification
The use of the term DEI 11®, which is a trade name or a mark used in commerce, has been noted in this application (¶ 67).  The term was capitalized in the amended specification filed 21 January 2022; however, it should also be accompanied by the generic terminology (Bacillus subtilis subspecies inaquosorum). 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(Prior Rejection – Maintained) Claims 1-2, 5-8, 11-12, 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2015 (Labellarte, G. et al. Tolerance and Efficacy of a Probiotic Supplement Delivered in Capsule Form, 2015, The FASEB Journal, 29(1), Abstract Number 924.33; previously cited) in view of Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) and National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited).  

Regarding claim 1, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic (approximately 1.9 x 109 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
	Labellarte 2015 teaches alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale.  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation. 
Labellarte 2015 does not teach Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 1 or 2 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 2015's probiotic with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have been motivated to apply Labellarte 2015's method to individuals that have bowel movements measuring 1 or 2 on the Bristol Stool Scale, because Labellarte 2014 discloses type 1 or 2 represents hard to pass stools or constipation and Labellarte 2015's method of probiotic supplementation can alleviate constipation. One would reasonably have expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale to decrease since Labellarte 2015 teaches probiotics can be used to alleviate constipation (Labellarte 2015 Abstract line 1-2: Probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters). 
Regarding claim 2, Labellarte 2015 does not teach administering for at least 30 days. 
Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 1. 
Regarding claim 5, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 6, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 on the Bristol Stool Scale decreases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because regular consumption can promote regularity of bowel movements (Labellarte 2015 Abstract, Lines 14-16: Daily consumption of B. subtilis was well tolerated and may be effective as a supplement for those with glucose intolerance and diabetes, and promote regularity of bowel movements). 
Regarding claim 7, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic (approximately 1.9 x 109 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
	Labellarte 2015 teaches alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 6 or 7 on the Bristol Stool Scale. Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 6 or 7 represents liquid stool or diarrhea. 
Labellarte 2015 does not teach Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health. DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 6 or 7 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 2015's probiotic with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have been motivated to apply Labellarte 2015's method to individuals that have bowel movements measuring 6 or 7 on the Bristol Stool Scale, because Labellarte 2014 discloses type 6 or 7 represents diarrhea and Labellarte 2015's method of probiotic supplementation can alleviate diarrhea. One of ordinary skill in the art would reasonably have expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 6 or 7 on the Bristol Stool Scale to decrease since Labellarte 2015 teaches probiotics can be used to alleviate diarrhea (Labellarte 2015 Abstract line 1-2: Probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters).
Regarding claim 8, Labellarte 2015 does not teach administering for at least 30 days. Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 7. Regarding claim 11, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum in the method taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider by routine experimentation. 
Regarding claim 12, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 6 or 7 on the Bristol Stool Scale decreases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because regular consumption can promote regularity of bowel movements (Labellarte 2015 Abstract, Lines 14-16: Daily consumption of B. subtilis was well tolerated and may be effective as a supplement for those with glucose intolerance and diabetes, and promote regularity of bowel movements). 
Regarding claim 24, Labellarte 2015 teaches probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters.  Bacillus subtilis, used in fermentation of some foods, may also be tolerated and effective in a concentrated supplement form.  Forty healthy male and female adults (23 ± 3.9 years of age) were randomly assigned, in a double-blind placebo-controlled trial, to probiotic (approximately 1.9 x 109 CFU/capsule) or placebo groups for an average of 20 days (Labellarte 2015 Abstract lines 1-5). 
Labellarte 2015 teaches promoting a healthy microbiome and alleviation of diarrhea and constipation but does not explicitly teach at least one 24-hour episode per month of bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale.	 Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation and type 6 or 7 represents liquid stool or diarrhea. 
Labellarte 2015 does not teach Bacillus subtilis subspecies inaquosorum.  Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treating gastrointestinal irregularity by substituting the probiotic supplement with DE111 and applying the method to individuals that have bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale as taught by Labellarte 2014.  One of ordinary skill would have been motivated to substitute Labellarte 2015's probiotic with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut. DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2015's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have been motivated to apply Labellarte 2015's method to individuals that have bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale, because Labellarte 2014 discloses type 1 or 2 represents hard to pass stools or constipation, type 6 or 7 represents diarrhea, and Labellarte 2015's method of probiotic supplementation can alleviate constipation and diarrhea. One of ordinary skill in the art would reasonably have expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale to increase since Labellarte 2015 teaches probiotics can be used to promote a healthy microbiome (Labellarte 2015 Abstract line 1-2: Probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters). 
Regarding claim 25, Labellarte 2015 does not teach administering for at least 30 days. Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Labellarte 2015 and Labellarte 2014 for the same reasons discussed above in claim 24.
Regarding claim 28, Labellarte 2015 teaches approximately 1.9 x 109 CFU/capsule (Labellarte 2015 Abstract lines 4-5), but does not teach a dose of about 1x109 CFU per day.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum in the method taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider by routine experimentation. 
Regarding claim 29, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale increases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen as taught by Labellarte 2015, Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because regular consumption can promote regularity of bowel movements (Labellarte 2015 Abstract, Lines 14-16: Daily consumption of B. subtilis was well tolerated and may be effective as a supplement for those with glucose intolerance and diabetes, and promote regularity of bowel movements).

(Prior Rejection – Maintained) Claims 13-14, 17-19 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) in view of National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited). 

Regarding claim 13, Labellarte 2014 teaches that Probiotic supplements have shown benefit in increasing frequency and efficiency of bowel movements and some strains have shown to reduce serum glucose levels. Bacillus subtilis is used in fermentation of some foods for probiotic effects and may be useful in concentrated supplement form (Labellarte 2014 Pg. iii, Abstract) and that probiotics have also exhibited protective properties by producing inhibitory substances, competitive inhibition of pathogenic bacteria, degrading toxin receptors, and stimulating the immune system (Labellarte 2014 Pg. 1, ¶ 2, line 8- Pg. 2, line 1).  The disclosed probiotic supplement study was performed in a randomized double-blind, placebo-controlled design with daily probiotic or placebo capsule intake by subjects for an average of 20 days (range of 15-23 days) (Labellarte 2014 Pg. 3, ¶ 1, lines 4-6).  The probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and type 1 or 2 represents hard to pass stools or constipation and type 6 or 7 represents liquid stool or diarrhea.
Labellarte 2014 does not explicitly teach the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2 or 6 or 7 on the Bristol Stool Scale does not increase, but this limitation is rendered obvious over Labellarte 2014's teaching that probiotic supplementation can alleviate diarrhea (type 6 or 7) and constipation (type 1 or 2) (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6).
Labellarte 2014 does not teach Bacillus subtilis subspecies inaquosorum. Natural Products Insider teaches Deerland Enzymes probiotic strain DE111 (Natural Products Insider Pg. 1, ¶ 1) for digestive and immune health.  DE111 remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  DE111 is an isolated strain of Bacillus subtilis subspecies inaquosorum having accession number NRRL B-67989 as acknowledged by the Applicant in the Instant Specification ¶ 104.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2014's method of maintaining gastrointestinal irregularity by substituting the probiotic supplement with DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2).  The substitution of Natural Products Insider DE111 strain of Bacillus subtilis for Labellarte 2014's strain of Bacillus subtilis would have yielded predictable results, because both strains are disclosed as promoting a healthy microbiome/support normal proliferation of beneficial bacteria. One of ordinary skill in the art would have reasonably expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 1 or 2, or 6 or 7, on the Bristol Stool Scale would not increase since Labellarte 2014 teaches probiotic supplementation can exhibit protective properties and provide relief from gastrointestinal irregularities (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6: Probiotic supplementation has shown positive results for relief of various ailments such as: antibiotic associated diarrhea, constipation; lines 8-9: Probiotics have also exhibited protective properties).
Regarding claim 14, Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
Regarding claim 17, Labellarte 2014 teaches the probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 18, Labellarte 2014 does not teach explicitly teach the frequency of the individuals 24-hour periods of bowel movements measuring from 3 to 5 on the Bristol Stool Scale increases.  Labellarte 2014 teaches the Bristol Stool Scale (Labellarte 2014 Pg. 58: Bristol Stool Chart) and types 3 to 5 represent normal stool. 
	One of ordinary skill in the art would have reasonably expected the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale to increase since Labellarte 2014 teaches probiotic supplementation can exhibit protective properties and provide relief from gastrointestinal irregularities (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6: Probiotic supplementation has shown positive results for relief of various ailments such as: antibiotic associated diarrhea, constipation; lines 8-9: Probiotics have also exhibited protective properties).
Regarding claim 19, Labellarte 2014 teaches a 30 day supply of probiotic (Labellarte 2014 Pg. 53, #3, lines 1-2).
Regarding claim 22, Labellarte 2014 teaches the probiotic capsules, provided by Deerland Enzymes Inc., Kennesaw, GA, contained approximately 1.9 x 109 colony forming units (CFU)/capsule of B. subtilis) (Labellarte 2014 Pg. 6, ¶ 1, lines 3-4), but does not teach a dose of about 1x109 CFU per day.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the daily dose of Bacillus subtilis subspecies inaquosorum taught by Labellarte 2014 and Natural Products Insider through routine experimentation. 
Regarding claim 23, Labellarte 2014 teaches all subjects completed the provided gastrointestinal questionnaire to gauge initial gastrointestinal symptoms (Appendix B).  At that time, subjects were each given a booklet containing: a copy of their informed consent, serving size of typical foods, food diary pages, Bristol stool charts (Appendix C) and bowel movement records.  Subjects were instructed to utilize the serving size and Bristol stool charts to aid in food intake and bowel movement documentation, respectively (Labellarte 2014 Pg. 4, ¶ 2, lines 1-5). 
	Labellarte 2014 does not teach repeating steps (a) and (b) at least until the frequency of the individual’s 24-hour episodes per month of bowel movements measuring 3 to 5 on the Bristol Stool Scale increases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment regimen taught by Labellarte 2014 and Natural Products Insider to repeat administration of Bacillus subtilis subspecies inaquosorum and measuring the bowel movements until gastrointestinal regularity is achieved, because probiotic supplementation can provide relief for diarrhea and constipation (Labellarte 2014 Pg. 64, ¶ 1, lines 5-6: Probiotic supplementation has shown positive results for relief of various ailments such as: antibiotic associated diarrhea, constipation; lines 8-9: Probiotics have also exhibited protective properties). 

(Prior Rejection – Maintained) Claims 3-4, 9-10 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2015 (Labellarte, G. et al. Tolerance and Efficacy of a Probiotic Supplement Delivered in Capsule Form, 2015, The FASEB Journal, 29(1), Abstract Number 924.33; previously cited) in view of Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) and National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited) as applied to claims 1, 7 and 24 above, and further in view of Faure (US20130344045A1; previously cited). 

	Regarding claims 3-4, 9-10 and 26-27, Labellarte 2015 does not teach the administering step is performed for at least 60 or 90 days.
	Faure teaches a nutritional composition that is suitable to reduce the impact of stress on intestinal symptoms and/or conditions.  The composition comprises one or more selected from a probiotic microorganism (Faure Abstract, lines 1-4) and suitable microorganisms include Bacillus subtilis (Faure, ¶ 102, lines 3-4).  The composition is in particular suitable to alleviate abdominal discomfort, abdominal pain, abdominal cramps, and bowel movement disturbances (Faure Abstract, lines 9-11).  Preferably, the composition of the invention is administered over more than one day, preferably for 2, 3, 4, 5, 6, 7, or more days, preferably for 1 week or longer, 2, 3, 4, 5, or 6 weeks or longer, preferably 1 month, 2, 3, 4, 5 months or longer (Faure ¶ 246, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2015's method of treatment to increase the duration of administration of Bacillus subtilis subspecies inaquosorum to 60 days or 90 days, because Faure suggests that the composition may be consumed over longer time periods to extend the beneficial effects (Faure ¶ 246, lines 5-9: The composition of the invention does preferably not have any adverse or side effect on the normal, average consumer, and may thus be consumed over longer time periods, for example for months or years, thereby exerting its beneficial effects). There would have been a reasonable expectation of success, because Labellarte 2015 and Faure both disclose probiotic supplementation comprising Bacillus subtilis to improve bowel movement irregularity/disturbances.

(Prior Rejection – Maintained) Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Labellarte 2014 (Labellarte, G. Tolerance and efficacy of a probiotic delivered in capsule form, 2014, University of Wisconsin-La Crosse, http://digital.library.wisc.edu/1793/71760; previously cited) in view of National Products Insider (National Products Insider, Deerland Enzymes Launches Probiotic Strain DE111, 2014, https://www.naturalproductsinsider.com/digestive-health/deerland-enzymes-launches-probiotic-strain-de111; previously cited) as applied to claim 13 above, and further in view of Faure (US20130344045A1; previously cited). 
Regarding claims 15-16 and 20-21, Labellarte 2014 does not teach the administering step is performed for at least 60 or 90 days.
Faure teaches a nutritional composition that is suitable to reduce the impact of stress on intestinal symptoms and/or conditions.  The composition comprises one or more selected from a probiotic microorganism (Faure Abstract, lines 1-4) and suitable microorganisms include Bacillus subtilis (Faure, ¶ 102, lines 3-4).  The composition is in particular suitable to alleviate abdominal discomfort, abdominal pain, abdominal cramps, and bowel movement disturbances (Faure Abstract, lines 9-11).  Preferably, the composition of the invention is administered over more than one day, preferably for 2, 3, 4, 5, 6, 7, or more days, preferably for 1 week or longer, 2, 3, 4, 5, or 6 weeks or longer, preferably 1 month, 2, 3, 4, 5 months or longer (Faure ¶ 246, lines 1-5). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Labellarte 2014's method of treatment to increase the duration of administration of Bacillus subtilis subspecies inaquosorum to 60 days or 90 days, because Faure suggests that the composition may be consumed over longer time periods to extend the beneficial effects (Faure ¶ 246, lines 5-9: The composition of the invention does preferably not have any adverse or side effect on the normal, average consumer, and may thus be consumed over longer time periods, for example for months or years, thereby exerting its beneficial effects). There would have been a reasonable expectation of success, because Labellarte 2014 and Faure both disclose probiotic supplementation comprising Bacillus subtilis to improve bowel movement irregularity/disturbances.

Response to Arguments
Applicant's arguments filed 2 September 2022 have been fully considered but they are not persuasive.  Applicant traverses the 103 rejection of claims 1-12 and 24-29 by arguing the cited documents teach away from the instant claims, because Labellarte 2015 only reports a difference in bowel movement frequency with the placebo capsule and not with administration of the Bacillus subtilis supplement (Arguments Pg. 4, specifically [5]). Applicant further argues the rejection relies on impermissible hindsight, because one of ordinary skill would not be motivated to combine the cited references or have a reasonable expectation of success that Bacillus subtilis subspecies inaquosorum would affect bowel movements in view of Labellarte 2015 (Arguments Pg. 5, section b – Pg. 6). 
	In response to these arguments, Labellarte 2015 does teach probiotic supplementation may promote a healthy microbiome, alleviate diarrhea and constipation, and improve some metabolic parameters. The rejection relies on substituting the probiotic supplement with Natural Product Insider’s DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). Despite Labellarte 2015’s reports on lack of change in bowel movements, one of ordinary skill would still have a reasonable expectation of success in administering DE111 because Labellarte 2015 teaches probiotics may promote a healthy microbiome and alleviate diarrhea and constipation and Natural Products Insider also discloses DE111 supports normal proliferation of beneficial bacteria. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant traverses the 103 rejection of claims 13-23 by arguing the cited documents teach away from the instant claims, because Labellarte 2014 does not report changes in bowel movements that would teach or suggest the maintenance of gastrointestinal regularity with Bacillus subtilis supplementation (Arguments Pg. 8, section a – Pg. 9, specifically Pg. 9, [2]). Applicant further argues the rejection relies on impermissible hindsight, because one of ordinary skill would not be motivated to combine the cited references or have a reasonable expectation of success that Bacillus subtilis subspecies inaquosorum would improve gastrointestinal regularity in view of Labellarte 2014 (Arguments Pg. 9, section b – Pg. 10). 
As detailed in the rejection above, Labellarte 2014 teaches probiotic supplements have shown benefit in increasing frequency and efficiency of bowel movements. This rejection also relies on substituting the probiotic supplement with Natural Product Insider’s DE111, because Natural Products Insider discloses DE111 supports normal proliferation of beneficial bacteria and crowds out other bacteria in the gut.  DE111 also remains viable under a wide temperature range and doesn't require refrigeration (Natural Products Insider Pg. 2, ¶ 2). Despite Labellarte 2014’s reports on lack of change in bowel movements, one of ordinary skill would still have a reasonable expectation of success in administering DE111 because Labellarte 2014 teaches probiotics may alleviate diarrhea and constipation and Natural Products Insider also discloses DE111 supports normal proliferation of beneficial bacteria. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, these rejections have been maintained. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657